DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 Response to Amendment
The Applicant amended claims 22, 28, 29, and 40.
Specification
The disclosure is objected to because of the following informalities: On the Specification in [0052], the mast is referenced with number 2 but later in the 4th sentence is referred with number 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Daton-Lovett - 6,256,938, in view of Moulton – 3,331,075.

Regarding Claim 22, Daton-Lovett teach an assembly, comprising: an extendible mast (Daton-Lovett - Fig. 1) comprised of layers of fibre reinforced material forming a bi-stable composite member (Daton-Lovett – Col. 2, lines 23-50), constructed and arranged so as to be reversibly configurable between a first stable form in which it is coiled and a second stable form (Daton-Lovett - Fig. 1, 4) in which it is extended (Daton-Lovett - Fig. 1, 2), wherein when extended the mast is resiliently biased in the form of an elongate tube having a slit along its length (Abstract – “longitudinal extent and structurally rigid”) and wherein when coiled the mast is wound about an axis extending transversely to the longitudinal extent of the mast (See Daton-Lovett - Fig. 1, items 4, 6 and 2);
Daton-Lovett do not teach an antenna coupled to a portion of the mast wherein the antenna is not a structural component of the mast and is spaced from a proximal end of the mast such that when extended, the mast supports and positions the antenna at an elevated position, and when coiled, the mast and antenna are coiled together, wherein the coupling between the antenna and mast is arranged to tolerate repeated cycles of manual uncoiling and coiling of the mast.  
However, Moulton teach an antenna (Moulton – Fig.1, 11A) coupled to a portion of the mast (Moulton - Fig. 1, 10) wherein the antenna is not a structural component of the mast and is spaced from a proximal end of the mast (See that antenna elements 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna elements (Moulton - Fig. 11A) of Moulton in the invention arrangement of Daton-Lovett in order to send/receive electromagnetic energy.

Regarding Claim 23, Daton-Lovett in view of Moulton, teach the antenna assembly according to claim 22, wherein the antenna comprises a woven material, braid or perforated material coupled to the mast (See Daton-Lovett – Col. 2, lines 45-56).

Regarding Claim 24, Daton-Lovett in view of Moulton, teach the antenna assembly according to claim 23. 
Daton-Lovett does not teach an antenna, and hence does not teach an antenna extending part way along the mast having a first end offset from a base of the mast and/or a second end offset from a top of the mast. 
However, Moulton teach an antenna (Moulton – Fig.1-3, 11A) coupled to a portion of the mast (Moulton - Fig. 1, 10), and the antenna (Moulton – Fig.1-3, 11A) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna elements (Fig. 11A) of Moulton in the invention arrangement of Daton-Lovett in order to send/receive electromagnetic energy.

Regarding Claim 25, Daton-Lovett in view of Moulton, teach the antenna assembly according to claim 23, wherein the woven material or braid comprise fibres (Daton-Lovett – Col. 2, lines 28-34) that are angled relative to the longitudinal extent of the mast (Daton-Lovett – Col. 5, 30-36).

Regarding Claim 42, Daton-Lovett in view of Moulton, teach the assembly of claim 22, with layers of fibre reinforced material forming a laminate (See Daton-Lovett - Col. 2, lines 9-15).  
Daton-Lovett does not specifically teach an antenna.
However, Moulton does teach an antenna (Moulton – Fig.1-3, 11A) coupled to a portion of the mast (Moulton - Fig. 1, 10), which is also coiled into a ribbon-like material made of fiber layers among other materials (Moulton – Col. 2, lines 1-9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna elements (Fig. 11A) of Moulton in the invention 

Regarding Claim 43, Daton-Lovett in view of Moulton, teach the antenna assembly of claim 42, wherein the laminate ((See Daton-Lovett - Col. 2, lines 9-15) has a polymer (plastic and additional plastic materials - Daton-Lovett - Col. 2, line 11-12) base which provides mechanical fixing (Daton-Lovett - Col. 2, lines 28-31, “fibres embedded in layers of plastic materials”) between the fibre reinforced layers. 
Daton-Lovett does not specifically teach an antenna.
However, Moulton does teach an antenna (Moulton – Fig.1-3, 11A) coupled to a portion of the mast (Moulton - Fig. 1, 10), which is also coiled into a ribbon-like material made of fiber layers among other materials (Moulton – Col. 2, lines 1-9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna elements (Fig. 11A) of Moulton in the fiber-reinforced arrangement of Daton-Lovett in order to fix the antenna position to enable the send/receive of electromagnetic energy.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Daton-Lovett - 6,256,938, and Moulton – 3,331,075, and further in view of Shamoto et al., - 4,836,639.

Regarding Claim 26, Daton-Lovett in view of Moulton, teach the assembly according to claim 22.
Daton-Lovett in view of Moulton do not teach wherein the antenna is positioned at the neutral axis of bending of the mast.
However, Shamoto et al., does teach fiber cables in fig. 5 a cable 10 having a fiber bundle B that lies on the neutral axis G of the cable 10 (see col 3 lines 29-38). Therefore, the same analogy could be applied to Daton-Lovett in view of Moulton, and hence Shamoto et al., does suggest the wherein the antenna (Moulton – Fig.1-3, 11A) is positioned at the neutral axis of bending of the mast (Moulton - Fig. 1, 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the neutral axis positioning taught by Shamoto et al., in the arrangement of Daton-Lovett in view of Moulton, in order that the antenna is not subject to axial contraction or elongation when the mast is coiled.

Claims 28-30, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Daton-Lovett - 6,256,938, in view of Moulton – 3,331,075, and further in view of Thomeer et al., - 6,431,271.

Regarding Claim 28, Daton-Lovett teach an assembly, comprising: an extendible mast (Daton-Lovett - Fig. 1) constructed and arranged so as to be configurable between a coiled form and an extended form (Daton-Lovett - Fig. 1, 4), wherein when extended longitudinal extent and structurally rigid”) and wherein when coiled the mast is wound about an axis extending transversely to the longitudinal extent of the mast (See Daton-Lovett - Fig. 1, items 2, 4, 1and 6).
 	Daton-Lovett do not teach an antenna coupled to the mast such that when extended, the mast supports and positions the antenna, and when coiled, the mast and antenna are coiled together; a cable for connecting a communication system to the antenna; and, a pocket in which the cable is retained to couple the cable to the mast along at least a portion of the mast such that the mast and cable are coiled together, the cable being electrically connected to the antenna, wherein the pocket is formed by a layer of material bonded to the mast so as to form a protective enclosure for the cable.  
However, Moulton teach an antenna (Moulton – Fig.1, 11A) coupled to the mast (Moulton - Fig. 1, 10) such that when extended, the mast supports and positions the antenna (Moulton – Figs.1, 3), and when coiled, the mast and antenna are coiled together (Moulton – Fig.1 and Fig. 2); a cable for connecting a communication system to the antenna (See Moulton – figs. 3 and 4, which has connections to the antenna components); 
While Thomeer et al., does teach a spool/mast apparatus (Thomeer - Fig. 5, 54) having a bi-stable member (Thomeer -  Fig. 5, 52) and a pocket (Thomeer -  Fig. 5, 56) in which the cable (Thomeer -  Fig. 5, 56) is retained to couple the cable to the mast along at least a portion of the mast such that the mast and cable are coiled together (Thomeer - Fig. 5), the cable being electrically connected to the antenna ((Thomeer – Col. 5, lines 15-18, conveying data or measurements ), wherein the pocket is formed by 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna elements (Fig. 11A) of Moulton in the fiber-reinforced arrangement of Daton-Lovett in order to fix the antenna position to enable the send/receive of electromagnetic energy.
While it would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable conductor within the mast as taught by Thomeer et al., in the arrangement of Daton-Lovett in view of Moulton in order to remotely enable the send/receive the antenna communication signal/energy.

Regarding claim 29, Daton-Lovett in view of Moulton teach an antenna assembly according to claim 28, comprising the mast (Daton-Lovett - Fig. 1, 4, teach the mast as explained above in independent claim 28) and the antenna (Moulton - Fig.1, 11A, teach the antenna as explained above in independent claim 28).
Daton-Lovett in view of Moulton, do not clearly disclose a connector for connecting the antenna assembly to the communications system.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the coiled mast cable connector of Moulton in the combined arrangement of Daton-Lovett in view of Moulton in order to remotely enable the send/receive the antenna communication signal/energy.

Regarding claim 30, Daton-Lovett, in view of Moulton, teach an antenna assembly according to claim 29, with a mast (Daton-Lovett - Fig. 1, 4, teach the mast as explained above in independent claim 28) and antenna (Moulton - Fig.1, 11A, teach the antenna as explained above in independent claim 28).
Daton-Lovett in view of Moulton, do not clearly disclose a connector wherein the connector is positioned on the mast at a distance from the antenna, the cable arranged to connect the antenna and connector.
However, Thomeer et al., does teach a spool/mast apparatus (Thomeer - Fig. 5, 54) having a bi-stable member (Thomeer - Fig. 5, 52) and a connector (Thomeer - Fig. 5, 56) for connecting the antenna assembly (or any other electrical or measurable data – Thomeer – Col. 5, lines 15-18), and further teaches that the spool/mast (Thomeer - Fig. 5, 54), including the bi-stable member (Thomeer - Fig. 5, 52) and connector (Thomeer - Fig. 5, 56), can be “mechanically be extended or retracted” (Thomeer – Col. 5, lines 18-21), and therefore the connector could easily be positioned on the mast at a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the coiled mast cable connector of Thomeer et al., in the combined arrangement of Daton-Lovett in view of Moulton in order to remotely enable the send/receive the antenna communication signal/energy.

Regarding claim 36, Daton-Lovett, in view of Moulton, and further in view of Thomeer et al., teach an antenna assembly according to claim 28, wherein the cable is coaxial.  
Daton-Lovett, in view of Moulton, and further in view of Thomeer et al., do not specifically teach a coaxial cable.
However, employing a coaxial cable is within an antenna system is considered an essential component and therefore considered obvious. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a coaxial cable in the invention arrangement of Daton-Lovett in order to inter-connect the different components of the antenna.

Regarding claim 39, Daton-Lovett, in view of Moulton, and further in view of Thomeer et al., teach an antenna assembly according to claim 28.
Daton-Lovett do not clearly teach; wherein the antenna has a feed point, the assembly comprising an electronic circuit or components connected to the cable and 
However, Moulton does teach an antenna (Moulton - Fig.1, 11A, teach the antenna as explained above in independent claim 28), which is located inside the mast (Moulton – Fig. 1, 10) and further teach the antenna has a feed point (Moulton - Fig.1, 12), the assembly comprising an electronic circuit or components connected to the cable and the antenna feed point (See Moulton - Fig.1, 12, 13, 11C and 11A), wherein the electronic circuit or components are localized close to the antenna feed point, such as to form a small, local discontinuity in the coiled profile of the STEM, such as not to interfere with its coiling (See Fig. Fig. 2 coiled and in contrast with Fig. 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna feed point of Moulton in the invention arrangement of Daton-Lovett in order to provide a power source for the antenna.

Claims 32-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Daton-Lovett - 6,256,938, in view of Moulton – 3,331,075, and Thomeer et al., - 6,431,271, and further in view of Mark., - US 2011/0217490.

Regarding claim 32, Daton-Lovett in view of Moulton and Thomeer et al., teach an antenna assembly according to claim 28. 

However, Mark., does teach a support sleeve/pocket (Mark - Fig. 5, 107 and 107a) for incorporating a shaping rod (Mark - Fig. 5, 108) within the defined pocket 107a attached along the exterior surface (Mark - Fig. 5, 101e) of the elongated flexible main cable (Mark - Fig. 5, 101), and hence Mark., in an analogous way, does teach a pocket that enables first and second longitudinal side edges (Mark - Fig. 5, 101e), the assembly comprising a pocket at one or both side edges of the mast (Mark - Fig. 5, 107, 107a) in which the cable could be retained or in which respective cables are retained (See Mark - Fig. 5, 100 and [0038]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable capabilities of Mark., in the combined arrangement of Daton-Lovett in view of Moulton and Thomeer et al., in order to facilitate additional connectivity access peripheral to the bending of the main cable/mast. 

Regarding claim 33, Daton-Lovett in view of Moulton and Thomeer et al., teach an antenna assembly according to claim 28.
Daton-Lovett in view of Moulton and Thomeer et al., do not clearly teach wherein the cable runs along a portion of the mast that is less thick than other portions of the mast.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable capabilities of Mark., in the combined arrangement of Daton-Lovett in view of Moulton and Thomeer et al., in order to facilitate additional connectivity access peripheral to the bending of the main cable/mast. 

Regarding claim 34, Daton-Lovett in view of Moulton and Thomeer et al., teach an antenna assembly according to claim 28.
Daton-Lovett in view of Moulton and Thomeer et al., do not clearly teach wherein the cable lies outside the interstitial spaces of the coiled mast.  
However, Mark., does teach a support sleeve/pocket (Mark - Fig. 5, 107 and 107a) for incorporating a shaping rod (Mark - Fig. 5, 108) within the defined pocket 107a attached along the exterior surface (Mark - Fig. 5, 101e) of the elongated flexible main cable (Mark - Fig. 5, 101), and hence Mark., in an analogous way, does teach wherein the cable (Mark - Fig. 5, 107) lies outside the interstitial spaces of the coiled mast (See 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable capabilities of Mark., in the combined arrangement of Daton-Lovett in view of Moulton and Thomeer et al., in order to facilitate additional connectivity access peripheral to the bending of the main cable/mast. 

Regarding claim 35, Daton-Lovett in view of Moulton and Thomeer et al., teach an antenna assembly according to claim 28.
Daton-Lovett in view of Moulton and Thomeer et al., do not clearly teach, wherein the mast comprises structural layers of material and the pocket is formed between the layers of material of the mast or the pocket is formed from additional material bonded or fixed to the mast.
However, Mark., does teach a support sleeve/pocket (Mark - Fig. 5, 107 and 107a) for incorporating a shaping rod (Mark - Fig. 5, 108) within the defined pocket 107a attached along the exterior surface (Mark - Fig. 5, 101e) of the elongated flexible main cable (Mark - Fig. 5, 101), and hence Mark., in an analogous way, does enables the teaching of wherein the mast (Daton-Lovett - Fig. 1, 4, teach the mast as explained above in independent claim 28), comprises structural layers of material and the pocket (Mark - Fig. 5, 108) is formed from additional material bonded (Mark - Fig. 5, 107) or fixed to the mast.  


Regarding claim 37, Daton-Lovett in view of Moulton and Thomeer et al., teach an antenna assembly according to claim 28.
Daton-Lovett in view of Moulton and Thomeer et al., do not clearly teach, wherein the cable comprises conductive elements bonded to the surface of the mast or embedded within the material of the mast running along its length.
However, Mark., does teach a support sleeve/pocket (Mark - Fig. 5, 107 and 107a) for incorporating a shaping rod (Mark - Fig. 5, 108) within the defined pocket 107a attached along the exterior surface (Mark - Fig. 5, 101e) of the elongated flexible main cable (Mark - Fig. 5, 101), and hence Mark., in an analogous way, does enables the teaching of, wherein the cable (Mark - Fig. 5, 107) comprises conductive elements bonded to the surface of the mast or embedded within the material of the mast running along its length (See Mark - Fig. 5, 100).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable capabilities of Mark., in the combined arrangement of Daton-Lovett in view of Moulton and Thomeer et al., in order to facilitate additional connectivity access peripheral to the bending of the main cable/mast. 


Regarding claim 38, Daton-Lovett in view of Moulton and Thomeer et al., teach an antenna assembly according to claim 28.
Daton-Lovett in view of Moulton and Thomeer et al., do not clearly teach either: i) the mast comprises structural layers of material with the antenna located between layers of the material, and wherein the cable also runs between those layers of the material, or ii) the antenna and the cable are both located at the surface of the mast.
However, Mark., does teach a support sleeve/pocket (Mark - Fig. 5, 107 and 107a) for incorporating a shaping rod (Mark - Fig. 5, 108) within the defined pocket 107a  attached along the exterior surface (Mark - Fig. 5, 101e) of the elongated flexible main cable (Mark - Fig. 5, 101), and hence Mark., in an analogous way, does enables the teaching of, ii) the antenna and the cable (Mark - Fig. 5, 107) are both located at the surface of the mast (Daton-Lovett - Fig. 1, 4, teach the mast as explained above in independent claim 28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable capabilities of Mark., in the combined arrangement of Daton-Lovett in view of Moulton and Thomeer et al., in order to facilitate additional connectivity access peripheral to the bending of the main cable/mast. 

Claim 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Daton-Lovett - 6,256,938, in view of Moulton – 3,331,075.

Regarding claim 40, Daton-Lovett teach a method of manufacturing an assembly, comprising: an extendible mast (Daton-Lovett - Fig. 1) comprised of layers of fibre reinforced material arranged to form a bi-stable composite member (Daton-Lovett – Col. 2, lines 23-50), the mast being constructed and arranged so as to be reversibly configurable between a first stable form in which it is coiled and a second stable form in which it is extended (Daton-Lovett - Fig. 1, 4), wherein when extended the mast is resiliently biased in the form of an elongate tube having a slit along its length (Abstract – “longitudinal extent and structurally rigid”), and wherein when coiled the mast is wound about an axis extending transversely to the longitudinal extent of the mast (See Daton-Lovett - Fig. 1, items 4, 6 and 2).
Daton-Lovett do not teach an antenna, wherein the antenna is not a structural component of the mast and is spaced from a proximal end of the mast such that when extended, the mast supports and positions the antenna at an elevated position, and when coiled, the mast and antenna are coiled together, wherein the coupling between the antenna and mast is arranged to tolerate repeated cycles of manual uncoiling and coiling of the mast.  
However, Moulton does teach an antenna (Moulton – Fig.1, 11A), wherein the antenna is not a structural component of the mast and is spaced from a proximal end of the mast (See that antenna elements 11A are peripherally attached to mast 10 but do 
Further, It is obvious to the skilled artisan that since the structure of the claimed invention is provided in the primary referenced devices, the method steps recited here, for example, coupling, arranging, constructing and configuring steps are implied in the interrelationship of the structure since these steps would have been required in the assembly of the provided Prior Art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna elements (Moulton - Fig. 11A) of Moulton in the invention arrangement of Daton-Lovett in order to send/receive electromagnetic energy.

Regarding claim 41, Daton-Lovett teach the method of claim 40.
Daton-Lovett does not specifically teach an antenna.
However, Moulton does teach an antenna (Moulton – Fig.1-3, 11A) coupled to a portion of the mast (Moulton - Fig. 1, 10), which is also coiled into a ribbon-like shape with electrical cable connections (Moulton - Col. 4, lines 8-11), between antenna components and therefore it is obvious that Moulton do teach the coupling of a cable (Moulton - Col. 4, lines 8-11) to the mast (Moulton - Fig. 1, 10) along at least a portion of 
Further, It is obvious to the skilled artisan that since the structure of the claimed invention is provided in the primary referenced devices, the method steps recited here, for example, coupling, arranging, connecting and configuring steps are implied in the interrelationship of the structure since these steps would have been required in the assembly of the provided Prior Art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the antenna elements (Moulton - Fig. 11A) of Moulton in the invention arrangement of Daton-Lovett in order to send/receive electromagnetic energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOEL MALDONADO whose telephone number is (571)270-0478.  The examiner can normally be reached on 8:00-5:00 PM, Thu-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOEL MALDONADO/Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845